Citation Nr: 0532917	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-10 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for scoliosis of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from October 1978 to September 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the appeal has since 
been transferred to the RO in Baltimore, Maryland.

In a March 2004 statement, the appellant withdrew his appeal 
with respect to the issues of entitlement to service 
connection for fractured fingers, residuals of a fractured 
left wrist, residuals of tendon injury to right ring finger, 
and residuals of bilateral ankle injury.  

In June 2004, the Board decided one of the issues on appeal 
and remanded the issue of entitlement to service connection 
for scoliosis of the thoracic spine for further evidentiary 
development.  This case has since been returned to the Board 
for further appellate action.


REMAND

In its June 2004 Remand, the Board instructed that the 
veteran should be afforded a VA examination, and that the 
examiner should state whether the veteran has scoliosis, and 
if so, whether scoliosis is related to his military service 
or to his service-connected low back disorder.  The veteran 
was afforded a VA examination in March 2005, and the examiner 
concluded that the veteran did not have "significant" 
scoliosis.  He did not provide a nexus opinion.  However, an 
X-ray conducted in conjunction with the examination showed an 
impression of mild scoliosis.  It is unclear whether the 
examiner's finding of no significant scoliosis was meant as a 
finding that there is no current disability due to scoliosis.  
If so, the examiner did not explain the discrepancy between 
such a finding and the X-ray results, which clearly imply 
that there is a current disability.  Without further 
explanation of the examiner's findings, the Board cannot 
conclude that the veteran does not have a current disability 
due to scoliosis.  Therefore, a nexus opinion is required.  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is again REMANDED to the Appeals 
Management Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to post-service 
treatment or evaluation of his scoliosis, 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence. 

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any scoliosis of 
the veteran's thoracic spine.  Any 
indicated studies should be performed.  
Based upon the examination and X-ray 
results, a claims folder review, and 
sound medical principles, the examiner 
should provide an opinion as to whether 
the veteran currently has scoliosis, and, 
if so, an opinion as to whether it is at 
least as likely as not that such 
scoliosis is etiologically related to the 
veteran's military service or his 
service-connected low back disability.  
The rationale for the opinion must also 
be provided, and should specifically 
address whether the scoliosis is due to a 
disease or injury.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

